[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE: MOTION FOR CONTEMPT
On July 6, 1999, this court, D'Andrea, J., issued a temporary injunction at the request of the plaintiffs, the town of Westport, the Westport Planning  Zoning Commission and Susan Reynolds, the town zoning enforcement officer. The temporary injunction restrained the defendant, Antoine Giaume, from "maintaining on the property located at 4 Hale Street, Westport . . . a commercial storage trailer . . ."
Subsequent to the issue of this temporary injunction, the plaintiffs and the defendant agreed that the defendant would have until January 26, 2000 to remove the storage trailer from his property at 4 Hale Street Westport. On February 25, 2000, the plaintiffs moved (# 104) that the defendant be held in contempt of court for violating the temporary injunction.
At a hearing held on April 19, 2000, Susan Reynolds testified that the storage trailer was still on the defendant's property, and certain photographs that she took the morning of the hearing confirmed the continued presence of the trailer. The defendant, appearing pro se, did not contest the fact that he has not moved the storage trailer off his property, and he also agreed that the trailer was a "nuisance" to his neighbors. The defendant testified that he was experiencing financial difficulties and needed more time in order to move the trailer off his property.
There is no question that the defendant is in violation of the temporary injunction and he is therefor found to be in contempt of court for failure to remove the storage trailer from his residence. The defendant is ordered to remove this trailer by not later than 12:00 noon on Monday, May 8, 2000, or he is fined $100 dollars a day, payable to the town of Westport, beginning on Tuesday, May 9, 2000, and continuing every day thereafter until the storage trailer is removed from his premises.
So Ordered.
LEWIS, JUDGE. CT Page 4925